DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/SE2019/050295 filed 04/01/2019.


Response to Arguments/Amendments
3.	Regarding the Applicant’s arguments addressing the prior art rejection (see pp. 8 - 14 of Applicant’s Remarks dated 11/03/2021); the arguments have been fully considered but are moot because the arguments do not apply to the set of references being used in the current rejection.

Claim Objections

4.	Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claim(s) 28 – 35, and 37 - 50 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TS 38.214 V15.1.0 (2018-03)) in view of Park (US 20200267571 A1) and in further view of Zhang (US 20190174466 A1).

	Regarding claim 28, 3GPP disclose the relevant wireless standard. Specifically, 3GPP discloses a method for a network node, in a wireless communication network, to activate or deactivate uplink (UL) reference signal (RS) resources usable for management of transmit and/or receive beams for communication with a user equipment (UE) (gNB controls time/frequency resources for e.g. CSI-RS; see section 5.2.1; this involves activation/deactivation of CSI-RS; see section 5.2.1.4; communications are via beams; see section 5.2.1.4.2), the method comprising: 
	sending, to the UE, one or more control messages comprising configuration of a plurality of UL RS resources associated with a particular bandwidth part (BWP) of a particular component carrier (CC) in the wireless communication network (UE receives activation/deactivation command for CSI-RS/CSI-IM resources, which are located in a particular CC BWP; see section 5.2.1.5.2) and 
	sending, to the UE, a further control message (multiple CSI-RS resource sets can be configured via higher layer signaling; see section 5.2.2.3.1) comprising: 
		identification of at least one UL RS resource, of the plurality of UL RS resources, to be activated or deactivated (particular symbol/subcarrier resource combination is specified; see section 5.2.2.3.1; UE receives activation/deactivation command for CSI-RS/CSI-IM resources; see section 5.2.1.5.2), and 
		for each particular UL RS resource of the identified UL RS resources, an indication of the particular UL RS resource's spatial relation with a further resource (specific CSI-RS can be linked to a specific SRS using SpatialRelationInfo parameter; see section 6.2.1) 
	3GPP does not explicitly disclose that the spatial relation can refer to a RS on another BWP, and does not explicitly indicate that the resources are uplink resources.

	Park discloses subject matter relating to beam management. Specifically, Park discloses CSI-RS with a spatial relation to another RS, on a different BWP (see paragraph [0399] and Table 7)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Park by noting that the spatial relationship between RSs can extend to different BWPs. One of ordinary skill in the art would find this obvious, as different BWPs on the same carrier should experience similar 
	3GPP in view of Park does not explicitly teach that the resources are uplink resources. 

	Zhang discloses subject matter relating to SRS scheduling. Specifically, Zhang discloses activating or deactivating resources for uplink reference signals (resources for uplink SRS can be activated or deactivated; see paragraphs [0044 – 0048], [0055], and [0282])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP and Park with Zhang by specifying that the resources in question are uplink resources. One of ordinary skill in the art would have found it obvious to do so, as the techniques taught by 3GPP and Park would be just as beneficial when used for uplink RS transmission. The claim would also have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claims 29 and 39, 3GPP, Park, and Zhang teach the subject matter of the parent claim(s), as noted above. 3GPP further discloses wherein, for each indicated spatial relation, the further resource is associated with one or more of the following: 

	a further BWP that is different from the particular BWP (specific CSI-RS can be linked to a specific SRS using SpatialRelationInfo parameter; see section 6.2.1).
	3GPP does not explicitly disclose that the spatial relation can refer to a RS on another BWP.

	However, Park discloses CSI-RS with a spatial relation to another RS, on a different BWP (see paragraph [0399] and Table 7)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of 3GPP, Park, and Zhang with Park by noting that the spatial relationship between RSs can extend to different BWPs. One of ordinary skill in the art would find this obvious, as different BWPs on the same carrier should experience similar channel characteristics, allowing for simplified measurement. Further, this is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claims 30 and 40, 3GPP,  Park, and Zhang teach the subject matter of the parent claim(s), as noted above. 3GPP does not explicitly disclose the limitations of claims 30 and 40. However, Park further discloses wherein each indication of a spatial relation includes one or more of the following: 

	an identity of a BWP associated with the further resource (SRS-spatialrelationinfo includes BWP ID for BWP; see Table 6)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP, Park, and Zhang with Park by specifying that the spatialrelationinfo includes the BWP ID. One would have found it obvious to do so in order to correctly target a specific BWP.

	Regarding claims 31 and 41, 3GPP, Park, and Zhang teach the subject matter of the parent claim(s), as noted above. 3GPP further discloses wherein: 
	the plurality of UL RS resources are configured as a plurality of sets of UL RS resources (UE receives activation/deactivation command for CSI-RS/CSI-IM resource sets; see section 5.2.1.5.2) and; 
	and the identification of at least one UL RS resource comprises an identification of one set of the plurality of sets (UE receives activation/deactivation command for CSI-RS/CSI-IM resources set(s); see section 5.2.1.5.2)

	Regarding claims 32 and 42, 3GPP, Park, and Zhang teach the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	wherein for each particular UL RS resource of the identified UL RS resources, the identification of the particular UL RS resources comprises an UL RS resource identifier particular symbol/subcarrier resource combination is specified; see section 5.2.2.3.1; UE receives activation/deactivation command for CSI-RS/CSI-IM resources; see section 5.2.1.5.2; the Examiner notes that if RS resources are identified, this necessarily comprises an “RS resource identifier”)

	Regarding claims 33 and 43, 3GPP, Park, and Zhang teach the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	wherein the further control message comprises an identification of the particular BWP and the particular CC, said identification being associated with all identified UL RS resources (multiple CSI-RS resource sets can be configured via higher layer signaling; see section 5.2.2.3.1; UE receives activation/deactivation command for CSI-RS/CSI-IM resource set(s) (i.e. a single identification can be associated with multiple—all—identified RS resources); see section 5.2.1.5.2)
	3GPP does not explicitly disclose that the activation command includes an identifier of the BWP.

	Park discloses (BWP ID for BWP; see Tables 4 and 6)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP, Park, and Zhang with Park by specifying that the activation command include a BWP ID. One would have found it obvious to do so in order to correctly target a specific BWP. Further, doing so would have been 

	Regarding claims 34 and 44, 3GPP, Park, and Zhang teach the subject matter of the parent claim(s), as noted above. 3GPP discloses:
	wherein for each particular UL RS resource of the identified UL RS resources, the indication of the particular UL RS resource's spatial relation with a further resource (specific CSI-RS can be linked to a specific SRS using SpatialRelationInfo parameter; see section 6.2.1) 
	3GPP does not disclose the remainder of the limitation: that is not associated with the particular BWP of the particular CC comprises a bit in a bitmap.

	However, Park discloses that the further resource can be not associated with the particular BWP of the particular CC (see paragraph [0399] and Table 7)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP, Park, and Zhang by noting that the spatial relationship between RSs can extend to different BWPs. One of ordinary skill in the art would find this obvious, as different BWPs on the same carrier should experience similar channel characteristics, allowing for simplified measurement. Further, this is a selection between a finite number of options, with a reasonable expectation of success, which has been 
	3GPP and Park do not explicitly teach that this is done via a bitmap.

	However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Park by specifying that the spatial relation indication is noted by using a bitmap. One would have found it obvious to do so, as a bitmap is a well known way of setting multiple things with a minimum amount of data. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961). Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claims 35 and 45, 3GPP, Park, and Zhang teach the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	wherein each particular UL RS resource’s spatial relation is also further associated with Physical Uplink Control Channel (PUCCH) resources (CSI can be configured using PUCCH; see section 5.2.1.4; CSI and SRS are linked via spatialrelationinfo; see section 6.2.1; the Examiner understands a spatial relation associating the two RSs as being associated with the channel used for configuring one of them)
	Regarding claims 37 and 46, 3GPP and Park teach the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	further comprising performing a procedure, using the identified UL RS resources, for management of transmit and/or receive beams for communication with the UE (this involves activation/deactivation of CSI-RS; see section 5.2.1.4; communications are via beams; see section 5.2.1.4.2; the Examiner understands activating/deactivating reference signals on beams as a management procedure of those beams for communication)

	Regarding claim 38, 3GPP discloses a method for a user equipment (UE) to activate or deactivate uplink (UL) reference signal (RS) resources usable for management of transmit and/or receive beams for communication with a network node in a wireless communication network (gNB controls time/frequency resources for e.g. CSI-RS transmission to UE; see section 5.2.1; this involves activation/deactivation of CSI-RS for the UE; see section 5.2.1.4; communications are via beams; see section 5.2.1.4.2), the method comprising: 
	receiving, from the network node, one or more control messages comprising configuration of a plurality of UL RS resources associated with a particular bandwidth part (BWP) of a particular component carrier (CC) in the wireless communication network (gNB controls time/frequency resources for e.g. CSI-RS; see section 5.2.1; this involves activation/deactivation of CSI-RS; see section 5.2.1.4; communications are via beams; see section 5.2.1.4.2) 
multiple CSI-RS resource sets can be configured via higher layer signaling; see section 5.2.2.3.1)  comprising: 
		identification of at least one UL RS resource, of the plurality of UL RS resources, to be activated or deactivated (particular symbol/subcarrier resource combination is specified; see section 5.2.2.3.1; UE receives activation/deactivation command for CSI-RS/CSI-IM resources; see section 5.2.1.5.2), and 
		for each particular UL RS resource of the identified UL RS resources, an indication of the particular UL RS resource's spatial relation with a further resource (specific CSI-RS can be linked to a specific SRS using SpatialRelationInfo parameter; see section 6.2.1) 
	3GPP does not explicitly disclose that the spatial relation can refer to a RS on another BWP, or that the resources in question are uplink resources.

	Park discloses subject matter relating to beam management. Specifically, Park discloses CSI-RS with a spatial relation to another RS, on a different BWP (see paragraph [0399] and Table 7)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Park by noting that the spatial relationship between RSs can extend to different BWPs. One of ordinary skill in the art would find this obvious, as different BWPs on the same carrier should experience similar channel characteristics, allowing for simplified measurement. Further, this is a selection between a finite number of options, with a reasonable expectation of success, which has been 
	3GPP in view of Park does not explicitly teach that the resources are uplink resources. 

	Zhang discloses subject matter relating to SRS scheduling. Specifically, Zhang discloses activating or deactivating resources for uplink reference signals (resources for uplink SRS can be activated or deactivated; see paragraphs [0044 – 0048], [0055], and [0282])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP and Park with Zhang by specifying that the resources in question are uplink resources. One of ordinary skill in the art would have found it obvious to do so, as the techniques taught by 3GPP and Park would be just as beneficial when used for uplink RS transmission. The claim would also have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claim 47, 3GPP, Park, and Zhang teach the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	A network node configured to activate or deactivate uplink (UL) reference signal (RS) resources usable for management of transmit and/or receive beams for communication with a user equipment (UE) in a wireless communication network (gNB controls time/frequency resources for e.g. CSI-RS; see section 5.2.1; this involves activation/deactivation of CSI-RS; see section 5.2.1.4; communications are via beams; see section 5.2.1.4.2), the network node comprising: 
		a radio network interface configured for communicating with one or more UEs (gNB communicates with UEs; see section 5.2.1; the Examiner understands communicating with UEs as requiring a network interface); and 
		processing circuitry operatively associated with the radio network interface, whereby the processing circuitry and the radio network interface are configured to perform operations corresponding to the method of claim 28 (gNB communicates with UEs; see section 5.2.1; the Examiner understands performing the actions disclosed elsewhere in 3GPP as requiring circuitry associated with the network interface).

	Regarding claim 48, 3GPP, Park, and Zhang teach the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	A non-transitory, computer readable medium storing computer-executable instructions that, when executed by at least one processor of a network node of a wireless communication network, configure the network node to perform operations corresponding to the method of claim 28 (gNB communicates with UEs; see section 5.2.1; the Examiner understands performing the actions disclosed elsewhere in 3GPP as requiring a non transitory computer readable medium with executable instructions).

	Regarding claim 49, 3GPP, Park, and Zhang teach the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	A user equipment (UE) configured to activate or deactivate uplink (UL) reference signal (RS) resources usable for management of transmit and/or receive beams for communication with a network node in a wireless communication network (gNB controls time/frequency resources for e.g. CSI-RS transmission to UE; see section 5.2.1; this involves activation/deactivation of CSI-RS for the UE; see section 5.2.1.4; communications are via beams; see section 5.2.1.4.2),, the UE comprising: 
	transceiver circuitry configured for communicating with the network node (gNB communicates with UEs; see section 5.2.1; the Examiner understands communicating with UEs as requiring a network interface); and  6Attorney Ref.: 1009-3570 / P7439 US2 
	processing circuitry operatively associated with the transceiver circuitry, whereby the processing circuitry and the transceiver circuitry are configured to perform operations corresponding to the method of claim 38 (gNB communicates with UEs; see section 5.2.1; the Examiner understands performing the actions disclosed elsewhere in 3GPP as requiring circuitry associated with the network interface).

	Regarding claim 50, 3GPP, Park, and Zhang teach the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	A non-transitory, computer readable medium storing computer-executable instructions that, when executed by at least one processor of a user equipment (UE) arranged for gNB communicates with UEs; see section 5.2.1; the Examiner understands performing the actions disclosed elsewhere in 3GPP as requiring a non transitory computer readable medium with executable instructions).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        
/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464